                                                      Case 2:20-cv-01761-APG-BNW Document 32 Filed 12/17/20 Page 1 of 2



                                                  1   Patrick G. Byrne, Esq. (NV # 7636)
                                                      Richard C. Gordon, Esq. (NV # 9036)
                                                  2   Theresa L. Guerra (NV # 15235)
                                                      SNELL & WILMER L.L.P.
                                                  3   3883 Howard Hughes Parkway, Suite 1100
                                                      Las Vegas, NV 89169
                                                  4   Telephone: (702) 784-5200
                                                      Facsimile: (702) 784-5252
                                                  5   Email: pbyrne@swlaw.com
                                                               rgordon@swlaw.com
                                                  6             tguerra@swlaw.com
                                                  7   Attorneys for Defendants City of Henderson, Debra March,
                                                      Richard Derrick, Bristol Ellington, Nicholas Vaskov and
                                                  8   Kristina Gilmore
                                                  9                                  UNITED STATES DISTRICT COURT
                                                 10                                       DISTRICT OF NEVADA
                                                 11
                                                      LATESHA WATSON,                                 CASE NO. 2:20-cv-01761-APG-BNW
                                                 12
             50 West Liberty Street, Suite 510




                                                                             Plaintiff,
Snell & Wilmer




                                                 13                                                   ORDER GRANTING DEFENDANTS
                                                      v.
                  Reno, Nevada 89501




                                                                                                      CITY OF HENDERSON, DEBRA MARCH,
                     LAW OFFICES

                      775-785-5440




                                                 14                                                   RICHARD DERRICK, BRISTOL
                          L.L.P.




                                                      CITY OF HENDERSON; BRISTOL                      ELLINGTON, NICHOLAS VASKOV, AND
                                                 15   ELLINGTON; KEVIN ABERNATHY;                     KRISTINA GILMORE’S MOTION TO
                                                      KENNETH KERBY; DEBRA MARCH;                     EXCEED PAGE LIMITS
                                                 16   RICHARD DERRICK; RICHARD
                                                      MCCANN; NICK VASKOV; KRISTINA
                                                 17   GILMORE; DOES I through X, inclusive,

                                                 18                    Defendants.

                                                 19
                                                               Before the Court is Defendants City of Henderson (the “City”), Debra March, Richard
                                                 20
                                                      Derrick, Bristol Ellington, Nicholas Vaskov, and Kristina Escamilla Gilmore (collectively, the
                                                 21

                                                 22   “Individual City Defendants”) Motion to Exceed Page Limits (ECF No. 31).

                                                 23            The City and the Individual City Defendants have given sufficient reason to exceed the

                                                 24   existing page limit. Accordingly,
                                                 25
                                                               IT IS HEREBY ORDERED that the City and Individual City Defendants’ Motion to
                                                 26
                                                      Exceed Page Limits (ECF No. 31) is GRANTED;
                                                 27

                                                 28

                                                      4822-6773-3716
                                                      Case 2:20-cv-01761-APG-BNW Document 32 Filed 12/17/20 Page 2 of 2



                                                  1            IT IS FURTHER ORDERED that the City and Individual City Defendants may submit
                                                  2   their Motion to Dismiss Plaintiff’s Complaint, not to exceed 40 pages in length, exclusive of
                                                  3
                                                      certificate of service, tables of contents and authorities, and any exhibits.
                                                  4
                                                               IT IS SO ORDERED.
                                                  5
                                                                                                     ___________________________________
                                                  6                                                  The Honorable Andrew P. Gordon
                                                                                                     United States District Court
                                                  7
                                                                                                             December 17, 2020
                                                                                                     DATED:___________________________
                                                  8

                                                  9

                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                       -2-
                                                      4822-6773-3716
